DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1/25/2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As discussed in the Office Action mailed 10/30/2020, the prior art fails to teach or disclose the subject matter of independent claims 1, 14, and 20. For example, Williams et al. (US 2005/0043765, of record) suggest advancing a lead into an internal thoracic vein (ITV) ([0171]). However, neither Williams et al., nor any prior art of record, teach or suggest accessing a selected vein from the superior epigastric vein or a musculophrenic vein, as recited in the independent claims. 	
Further, although the prior art suggests injecting a contrast agent through a catheter and taking a venography (see for example, Shireman et al. (US 2014/0135789), cited in the Double Patenting rejections above), the prior art does not teach or suggest accessing a selected vein from the superior epigastric vein or a musculophrenic vein during the course of performing a venography. 

Response to Arguments
Applicant’s arguments, see pages 7 - 8 filed 1/25/2021 have been fully considered and are persuasive.  The double patenting rejections of the claims been withdrawn in view of the Terminal Disclaimer filed 1/25/2021. The indefiniteness rejections and objections to the claims have been withdrawn in view of amendments to the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793